DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 23-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 	there is no prior art alone or in combination that teaches a method for occluding the left atrial appendage that includes the combination of recited limitations in claim 23. The art alone or in combination did not teach wherein positioning a closure device comprising a retractable occluding member and an anchor member such that the retractable occluding member is adjacent an opening to the left atrial appendage in the subject, wherein the retractable occluding member has  a first configuration where it is retracted and does not contact the opening of the left atrial appendage and a second configuration where it is opened and contacts and covers the opening of the left atrial appendage, wherein in this positioning step the retractable occluding member is in the first configuration; anchoring the an anchor member to the left atrial appendage; opening the retractable occluding member to the second configuration to cover the opening of the left atrial appendage; and reducing a volume of or collapsing the left atrial appendage by drawing the anchoring member and the retractable occluding member of the closure device together while the retractable occluding member is in the second configuration. The closest prior art of record Corcoran (U.S. Patent Publication No. 2006/0122646 in view of Javois (U.S. Patent Publication No. 2012/065667) fail to disclose the above limitations and would not be obvious to further modify because of Corcoran’s divergent anchoring mechanism. Additionally, no other references, or reasonable combination thereof, could be found which disclose or suggest these features in combination with other limitations in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433. The examiner can normally be reached Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE J ULSH/Primary Examiner, Art Unit 3771